IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


DUKE ENERGY FAYETTE II, LLC                   : No. 314 WAL 2015
                                              :
                                              :
             v.                               : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                                              :
FAYETTE COUNTY BOARD OF                       :
ASSESSMENT APPEALS                            :
                                              :
                                              :
             v.                               :
                                              :
                                              :
FAYETTE COUNTY, GERMAN                        :
TOWNSHIP AND ALBERT GALLATIN                  :
AREA SCHOOL DISTRICT                          :
                                              :
                                              :
PETITION OF: ALBERT GALLATIN AREA             :
SCHOOL DISTRICT                               :


                                         ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2015, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by petitioner, is:


      (1)    Whether Fayette County’s reassessment of improved power plant real
             estate located within a Keystone Opportunity Zone and exempt from real
             estate taxation constituted a spot reassessment where the reassessment
             occurred in the year immediately following expiration of the Keystone
             Opportunity Zone tax exemption?


      Mr. Justice Eakin did not participate in the decision of this matter.